DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2 - 5, filed 02/07/2022, with respect to claims 1 – 6,  8 – 20 have been fully considered and are persuasive.  The rejection of claims 1 – 6,  8 – 20 under 35 USC 103 has been withdrawn. 
Applicant argues that neither Torok et al. nor Lang et al. teach storing a plurality of device conversation states, each one associated with a different respective one of the plurality of playback devices, wherein each device conversation state includes information relating to a previous interaction between a user and the playback device associated with that device conversation state, and wherein at least one of the plurality of device conversation states includes information relating to whether or not an interaction is ongoing between a user and the playback device associated with the at least one of the plurality of device conversation states (Amendment, pages 2 – 5).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 03/08/2022 has been entered.
 Allowable Subject Matter
Claims 1 – 6,  8 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (storing a plurality of device conversation states, each one associated with a different respective one of the plurality of playback devices, wherein each device conversation state includes information relating to a previous interaction between a user and the playback device associated with that device conversation state, and wherein at least one of the plurality of device conversation states includes information relating to whether or not an interaction is ongoing between a user and the playback device associated with the at least one of the plurality of device conversation states; and in response to a voice command from a user being detected by a first playback device of the plurality of playback devices, access the account conversation state and a device conversation state associated with the first playback device, and control the first playback device using the voice command, the account conversation state and the device conversation state associated with the first playback device as inputs.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658